Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2008-008
Release Date: 7/11/08

CC:INTL:B06:GASpring
POSTN-116048-08
UILC:

943.00-00

date:

July 2, 2008

to:

from:

subject:

James Guidone and Richard LaRusso, International Technical Advisors
LMSB:PFTG
Steven A. Musher, Associate Chief Counsel (International), CC:INTL

Applicability of section 943(c) and (h) to certain transactions
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
ISSUES
1. Whether section 943(c)1 applies to income that generates an exclusion
determined under section 101(d) of the American Jobs Creation Act of 20042
(“AJCA”) and, therefore, limits the amount of such income that may be treated as
from foreign sources.
2. Whether section 943(h) applies to income that otherwise would generate an
exclusion determined under section 101(d) of the AJCA and, therefore, prevents
such income from being excluded from gross income if, at any time during the
taxable year, the taxpayer belongs to any controlled group of corporations (as
defined in former section 927(d)(4)) of which a domestic international sales
corporation (“DISC”) is a member.

1

Section references in this memorandum are to the Internal Revenue Code of 1986, as amended, unless
otherwise noted.
2
Pub. L. No. 108-357, 118 Stat. 1418 (2004).

POSTN-116048-08
CONCLUSIONS
1. No. Section 943(c) does not apply to income that generates an exclusion
determined under section 101(d) of the AJCA and, therefore, does not limit the
amount of such income that may be treated as from foreign sources.
2. Yes. Section 943(h) applies to income that otherwise would generate an
exclusion determined under section 101(d) of the AJCA and, therefore, prevents
such income from being excluded from gross income if, at any time during the
taxable year, the taxpayer belongs to any controlled group of corporations (as
defined in former section 927(d)(4)) of which a DISC is a member.
LAW
Section 114 excludes certain amounts from gross income. Specifically, section
114(a), (b) and (e) provide:
(a) Exclusion. Gross income does not include
extraterritorial income.
(b) Exception. Subsection (a) shall not apply to
extraterritorial income which is not qualifying
foreign trade income as determined under
subpart I of part III of subchapter N.
*

*

*

(e) Extraterritorial Income. For purposes of this
section, the term ‘extraterritorial income’
means the gross income of the taxpayer
attributable to foreign trading gross receipts (as
defined in section 942) of the taxpayer.
Thus, section 114 excludes qualifying foreign trade income from gross income.
Qualifying foreign trade income is defined in section 941(a).
Section 943 provides, among other things, special rules with respect to the ETI
exclusion provisions. One such special rule is section 943(c), which limits the amount
of income from the sale of qualifying foreign trade property, as defined in section 943(a),
that will be treated as from sources outside the United States as follows:
(c) Source rule.—Under regulations, in the
case of qualifying foreign trade property
manufactured, produced, grown, or extracted
within the United States, the amount of income
of a taxpayer from any sales transaction with
2

POSTN-116048-08
respect to such property which is treated as
from sources without the United States shall
not exceed–
(1) in the case of a taxpayer computing its
qualifying foreign trade income under section
941(a)(1)(B), the amount of the taxpayer’s
foreign trade income which would (but for this
subsection) be treated as from sources without
the United States if the foreign trade income
were reduced by an amount equal to 4 percent
of the foreign trading gross receipts with
respect to the transaction, and
(2) in the case of a taxpayer computing its
qualifying foreign trade income under section
941(a)(1)(C), 50 percent of the amount of the
taxpayer’s foreign trade income which would
(but for this subsection) be treated as sources
without the Untied States.
Another special rule, section 943(h), denies ETI exclusions to a taxpayer with respect to
a taxable year if such taxpayer bears a certain relationship to a DISC in that taxable
year:
(h) Special rule for DISCs.—Section 114 shall
not apply to any taxpayer for any taxable year
if, at any time during the taxable year, the
taxpayer is a member of any controlled group
of corporations (as defined in section
927(d)(4), as in effect before the date of the
enactment of this subsection) of which a DISC
is a member.
Congress generally repealed the ETI exclusion provisions in the AJCA for
transactions after December 31, 2004. Pub. L. No. 108-357, 118 Stat. 1418, § 101(a),
(b), and (c) (2004). Section 101(d) of the AJCA (“Section 101(d)”) provides exclusions
for certain transactions during 2005 and 2006:
(d) TRANSITIONAL RULE FOR 2005 AND
2006.—
(1) IN GENERAL.—In the case of transactions
during 2005 or 2006, the amount includible in
gross income by reason of the amendments
made by this section shall not exceed the
applicable percentage of the amount which
3

POSTN-116048-08
would have been so included but for this
subsection.
(2) APPLICABLE PERCENTAGE.—For
purposes of paragraph (1), the applicable
percentage shall be as follows:
(A) For 2005, the applicable percentage shall
be 20 percent.
(B) For 2006, the applicable percentage shall
be 40 percent.
Thus, for transactions entered into during 2005 and 2006 (the “ETI transition years”),
taxpayers may exclude from gross income 80% and 60%, respectively, of the amount of
income that would have been excluded as an ETI exclusion but for the repeal of the ETI
exclusion provisions (“Phase-out Rule”).
The AJCA also contains a binding contract rule that provides:
(f) BINDING CONTRACTS.—The amendments
made by this section shall not apply to any
transaction in the ordinary course of a trade or
business which occurs pursuant to a binding
contract—
(1) which is between the taxpayer and a
person who is not a related person (as defined
in section 943(b)(3) of such Code, as in effect
on the day before the date of the enactment of
this Act), and
(2) which is in effect on September 17, 2003,
and at all times thereafter.
For purposes of this subsection, a binding
contract shall include a purchase option,
renewal option, or replacement option which is
included in such contract and which is
enforceable against the seller or lessor.
AJCA, § 101(f). Section 101 of the AJCA does not apply to transactions described in
section 101(f). In other words, the ETI exclusion provisions are not repealed and, thus,
the Phase-out Rule does not apply, with respect to transactions that are described in
the binding contract rule under section 101(f).3

3

The binding contract rule is limited by the Tax Increase Prevention and Reconciliation Act of 2005
(“TIPRA”). Pub. L. No. 109-222, 120 Stat. 345, § 513(b) (2006).

4

POSTN-116048-08
Neither the AJCA nor its legislative history explains how to compute the
exclusions permitted under the Phase-out Rule. Questions have repeatedly arisen
regarding whether section 943(c) or (h) must be taken into account when applying the
Phase-out Rule.
ISSUES
Some Examination teams have taken the position that taxpayers must take
section 943(c) into account in order to exclude income under Section 101(d). This
position seems based on policy concerns, rather than specific legal authority or
technical arguments.
Some taxpayers have taken the position that they are permitted to claim
exclusions under Section 101(d) even though they are a member of a group of
controlled corporations of which a DISC is also a member, which violates section
943(h). Taxpayers have advanced several theories in support of this position. For
example, taxpayers claim that section 943(h) does not apply for purposes of Section
101(d) because the ETI exclusion provisions are repealed. Under an alternate
argument, section 943(h) applies, but the taxpayer should be viewed as not being a
member of a controlled group that includes a DISC because, if the ETI exclusion
provisions had not been repealed, the taxpayer would not have formed the DISC in the
first place. Under the third theory, taxpayers take the position that section 943(h) does
not prevent them from excluding income under Section 101(d) because section 943(h)
applies only to ETI exclusions, not Section 101(d) exclusions.
The remainder of this memorandum explains why these positions are incorrect.
ANALYSIS – ISSUE 1
During the ETI transition years, Section 101(d) allows taxpayers to exclude from
gross income a percentage of the amount of income that would have been excluded as
ETI if the ETI exclusion provisions had not been repealed. Logically, to determine the
amount that would have been excluded as ETI, taxpayers must apply sections 114 and
941 through 943, even though those sections are repealed. The amount of the ETI
exclusion that would have been permitted but for the repeal is the amount of qualifying
foreign trade income that the taxpayer could have claimed but for the repeal. Section
941 defines qualifying foreign trade income. Section 943(c) limits, in certain cases, the
amount of income from sales of qualifying foreign trade property that may be treated as
from foreign sources.
To determine the exclusion permitted under Section 101(d), a taxpayer must first
determine the amount of the hypothetical ETI exclusion that would have been permitted
under section 114 if section 114 were not repealed. The amount of the hypothetical ETI
exclusion depends on the amount of the hypothetical qualifying foreign trade income.
Sourcing rules generally, and the special source rule of section 943(c) specifically, are
5

POSTN-116048-08
not relevant to the determination of qualifying foreign trade income and, therefore, are
not relevant to the determination of the amount of the ETI exclusion or the Section
101(d) exclusion. Accordingly, we disagree with the position proposed by some
Examination teams that section 943(c) applies for purposes of applying Section 101(d).
ANALYSIS – ISSUE 2
Section 943(h) prohibits a taxpayer from claiming ETI exclusions for a taxable
year if, at any time during the taxable year, it is a member of any controlled group of
corporations of which a DISC is a member. Section 943(h) achieves this result by
rendering section 114 inapplicable. If section 114 is inapplicable, no ETI exclusion can
be computed.
As discussed in Issue 1, determination of the exclusion permitted under Section
101(d) requires a determination of the hypothetical ETI exclusion. Under the facts
presented (i.e., the taxpayer was a member of a controlled group that included a DISC
during the relevant taxable year), the amount of the hypothetical ETI exclusion must be
$0 because, pursuant to section 943(h), section 114 would not have applied. This is no
different from a situation where the hypothetical ETI exclusion would have been $0
(even if section 114 were not rendered inapplicable by section 943(h)) because, for
example, the taxpayer had no foreign trading gross receipts or qualifying foreign trade
income, or otherwise failed to qualify for an ETI exclusion.
The various arguments presented by taxpayers fail in the face of this simple
logic. The argument that section 943(h) does not apply for purposes of Section 101(d)
proves too much. That is, if the taxpayers that espouse this view were correct that
section 943(h) does not apply, then it would be equally true that none of the other ETI
exclusion provisions (including section 114) applies either. Without the application of
those provisions, the hypothetical ETI exclusion and, therefore, the Section 101(d)
exclusion cannot be computed.
The argument that the existence of a DISC should be disregarded because the
DISC would not have been formed absent the repeal of the ETI exclusion provisions is
circular at best. Under this alternate theory, taxpayers argue that Section 101(d)
requires the IRS not only to apply the ETI exclusion provisions as if they had not been
repealed (which, as explained above, is correct), but also to replace the actual facts of
the case with hypothetical facts that the taxpayers claim would have occurred if the ETI
exclusion provisions had not been repealed. In other words, taxpayers read into
Section 101(d) a requirement that taxpayers (and presumably Examination teams) must
assume facts (based on the non-repeal of the ETI exclusions) that are different from the
actual facts. Central to that approach is the assumption that the taxpayer would not
have formed a DISC.
This theory is flawed in a number of respects. First, neither the AJCA nor the
legislative history contains any support for this theory. This theory also fails because it
6

POSTN-116048-08
is inadministrable; Examination teams cannot and should not be expected to conduct
audits based on assumed facts that are different from the actual facts of the case. It is
unreasonable to believe that an Examination team and a taxpayer would agree on
which facts should be assumed. Furthermore, like the previously discussed theory, this
theory is inherently unsupportable when followed to its logical conclusion. Under the
taxpayers’ reasoning, a taxpayer could restructure its business operations following the
repeal of the ETI exclusion provisions (presumably in a way that provides the most
favorable tax results) such that its products would no longer qualify for ETI exclusions if
those provisions had not been repealed (something the taxpayer never would have
done if the ETI exclusion provisions had not been repealed), but then argue that it
should be treated for purposes of Section 101(d) as having not restructured its business
operations. For this argument to prevail, the Service would have to interpret Section
101(d) as requiring no ongoing compliance with the former ETI exclusion requirements
while allowing for an exclusion that is based on hypothetical compliance with the ETI
exclusion requirements. Nothing in the AJCA or legislative history suggests that
Congress intended to provide exclusions with respect to transactions that are not in
compliance with the former ETI exclusion provisions. Moreover, we see no reason to
interpret Section 101(d) in a manner inconsistent with its plain language.
Under another alternate argument, taxpayers take the position that section
943(h) is irrelevant for Section 101(d) purposes because it denies only ETI exclusions,
not Section 101(d) exclusions. For the reasons stated in connection with our analysis of
the first two taxpayer arguments regarding section 943(h), this argument reflects a
misunderstanding of the interaction between the repealed ETI exclusion provisions and
Section 101(d). Indeed, this argument inadvertently concedes the issue by admitting
that section 943(h) denies ETI exclusions. If the hypothetical ETI exclusion would be
denied, then the Section 101(d) exclusion, which is based on the hypothetical ETI
exclusion, must similarly be denied.
During the ETI transition years, if a taxpayer was a member of a group of
controlled corporations of which a DISC was a member, the taxpayer would not have
been entitled to an ETI exclusion even if the ETI exclusion provisions had not been
repealed and, consequently, may not exclude any income under the plain language of
Section 101(d). Because section 943(h) bears directly on the calculation of the ETI
exclusion, we conclude that taxpayers must apply section 943(h) (along with all other
ETI exclusion provisions that bear on the calculation of the ETI exclusion) for purposes
of determining their exclusion under Section 101(d).
Please call CC:INTL:6 at (202) 435-5265 if you have any further questions.

7

